Title: To George Washington from Francisco Rendón, 24 April 1781
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia April 24th 1781.
                        
                        Yesterday afternoon Anchored in this River two American schooners from the Havana, from whence they sailed on
                            the 12th Inst. by which I have received Letters from the governor & Captn General of said Place under date of the
                            10th giving me a Detail of the following Intelligences: That on the 4th January Ultimo, my Masters Arms had re taken the
                            Fort Called San Juan de Nicaragua on the Spanish Main in the Kingdom of Santa feé, having made Prisoners three officers
                            two Doctors & a soldier, the whole of the Garrision Consisting of two hundred Men, escaped in Boats the preceeding
                            night of its reduction.
                        His Excellency also acquaints me, that the very day of the date of his Letter, he Conjectured that the Town
                            & Garrison of Pansacola could likewise be taken, because on the 18th Ulto General Galvez, with a Brigantine, two
                            Artillery Boats & a Galley, forced the entrance of the Port & the following day the whole Convoy which
                            went from the Havana entered & came to an Anchor in the Bay; on the 23rd another Expedition from New Orleans to
                            Join the former one also arrived; & that on the 26th the Naval forces as well as those by Land from the Havana
                            & Movila were in the Harbour and at the Camp close to the Town beginning the Attack.
                        Having seen from Cape San Antonio of the said Island of Cuba an English Fleet of Eight ships of the Line,
                            that from Jamayca (as it was thought) were going to the succour of Pensacola, the two Fleets Spanish and French Composed
                            of nineteen ships of the Line sett sail Immediatedly with the View of Intercepting them to frustrate their operations;
                            It’s certain that if such Lucky hit cou’d be acquired it wou’d be a very Capital Stroke to the Enemy, which is not
                            unprovable may happen: The Spanish M. of W. had on board a number of Troops under the command of Don Juan Manuel de
                            Caxigal to Land in case a succour shou’d be wanted besides those which were already there under the orders of General
                            Galvez; I expect soon the arrival of other Vessels with the Confirmation of the success, when I shall do myself the honor
                            to acquaint Your Excellency with. I respectfuly remain Sir Your Excellencys most obedt and most Humble servt
                        
                            Francisco Rendon
                        
                    